

117 HR 4663 IH: Securing Universal Communications Connectivity to Ensure Students Succeed Act
U.S. House of Representatives
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4663IN THE HOUSE OF REPRESENTATIVESJuly 22, 2021Ms. Meng (for herself, Mr. Torres of New York, Ms. Velázquez, Mrs. Watson Coleman, Mr. Welch, Ms. Wilson of Florida, Ms. Blunt Rochester, Mr. Cárdenas, Ms. Chu, Mr. Espaillat, Mr. García of Illinois, Mr. Grijalva, Mrs. Hayes, Ms. Jackson Lee, Mr. Khanna, Ms. Lee of California, Mrs. Carolyn B. Maloney of New York, Ms. McCollum, Mr. Nadler, Ms. Norton, Mr. Pocan, Ms. Pressley, Mr. Rush, Ms. Schakowsky, Ms. Spanberger, Mr. Suozzi, Mr. Lowenthal, and Ms. Jayapal) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the American Rescue Plan Act of 2021 to provide additional funding for E-rate support for emergency educational connections and devices, and for other purposes.1.Short titleThis Act may be cited as the Securing Universal Communications Connectivity to Ensure Students Succeed Act or the SUCCESS Act.2.Support for emergency educational connections and devices(a)In generalSection 7402 of the American Rescue Plan Act of 2021 (Public Law 117–2) is amended— (1)in subsection (a), in the matter preceding paragraph (1), by inserting (except as provided in subsection (c)(2)(B)) after during a COVID–19 emergency period; and(2)in subsection (c)—(A)by striking paragraph (2) and inserting the following:(2)AppropriationIn addition to amounts otherwise available, there is appropriated to the Emergency Connectivity Fund, out of any money in the Treasury not otherwise appropriated—(A)for fiscal year 2021—(i)$7,171,000,000, to remain available until September 30, 2030, for—(I)the provision of support under the covered regulations; and(II)the Commission to adopt, and the Commission and the Universal Service Administrative Company to administer, the covered regulations; and(ii)$1,000,000, to remain available until September 30, 2030, for the Inspector General of the Commission to conduct oversight of support provided under the covered regulations; and(B)for each of fiscal years 2022 through 2026, $8,000,000,000, to remain available until expended, for the provision of support under the covered regulations, without regard to when— (i)that support is provided; or (ii)any purchase described in subsection (a) occurs.; and(B)in paragraph (3), by striking under paragraph (2)(A) may be used for the purposes described in clause (ii) of such paragraph and inserting under paragraph (2)(A)(i) may be used for the purposes described in subclause (II) of such paragraph.(b)Updates to regulationsThe Federal Communications Commission may make any updates to the regulations promulgated under section 7402(a) of the American Rescue Plan Act of 2021 (Public Law 117–2), as in effect before the date of enactment of this Act, that may be necessary as a result of the amendments made by subsection (a) of this section.